Referendum on the future status of Southern Sudan (debate)
The next item is the statement by the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy on the referendum on the future status of Southern Sudan.
Vice-President of the Commission/ High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, I will read the statement and then, I am delighted to say, my colleague Michel Barnier will continue the debate and close it for reasons that I think the honourable Members have understood.
We are witnessing what is a historic moment for Sudan and actually for the whole of Africa. The people of Southern Sudan have waited a long time for the chance to exercise their right of self-determination. The timely, peaceful and credible conduct of the referendum has been a remarkable success and one of which everyone should be proud.
The preliminary results of the referendum in the 10 southern states were announced on 30 January and showed an overwhelming majority (99.5%) in favour of secession. We still await the final results, which will be out in the next couple of weeks.
We congratulate the Southern Sudanese people for the determination, dignity and patience they showed in turning out to vote in such large numbers. We also commend the Southern parties to the Comprehensive Peace Agreement for their leadership, and the Sudanese Referendum Authorities for the remarkable job they did in organising the referendum despite the enormous challenges they faced.
This referendum's success is, above all, a Sudanese achievement but it also reflects the support of the African Union and the AU High-Level Implementation Panel led by President Mbeki, who helped the parties to move forward, as well as the sustained diplomatic attention it received from the international community, including the UN, the US and, of course, the European Union.
Sudan has been high on our political agenda in Brussels during the past months. We discussed it in the Foreign Affairs Council both in November and in December. We agreed again on conclusions in the Foreign Affairs Council this week and we will continue to monitor the situation.
More than anything, however, I want to thank Véronique de Keyser, the Chief Election Observer for the South Sudan Referendum, and her team in the EU observation mission, for the important role they played in helping to create confidence in this process among the people of Sudan. The deployment of a large and experienced observation mission was an important and tangible European contribution, and I thank you most sincerely because I know you personally played such a significant role and it has been well recognised.
We also provided technical expertise and financial support to the Sudanese referendum authorities.
As we wait for the announcement of the final results, I want to reiterate that the EU will respect the outcome of the referendum as an expression of the wishes of the people of Southern Sudan. We are encouraged by President al-Bashir's remarks in Juba on 4 January, reaffirmed at the Mini-Summit on Sudan in Addis Ababa on 31 January, that the Government of Sudan will accept the results of the referendum, will be the first to recognise the new state and will extend full cooperation to it. We urge all stakeholders to continue to exercise restraint and to ensure that calm prevails and that the safety and security of all peoples in Sudan are protected.
While the referendum on self-determination for Southern Sudan was a major success, we cannot afford to be complacent. Huge challenges lie ahead.
The referendum on Abyei, which was supposed to have been held at the same time as the Southern Sudan referendum, has still not taken place. We are concerned at the violence that occurred in Abyei on the eve of the referendum and we urge the parties to prevent any further violence and to find a substantive solution to lay the foundation for long-term co-existence between local communities on the ground.
There are other outstanding issues related to the Comprehensive Peace Agreement still to be resolved, including North-South border demarcation and the holding of popular consultations in Blue Nile and Southern Kordofan. We hope the parties will now refocus their energies on resolving these matters as well as key post-referendum issues including citizenship, security arrangements, oil revenues and other economic issues. We are encouraged that both parties have agreed on a number of principles, particularly to work for two viable states with 'soft' borders, and to build constructive relations. However, there is still a lot of work to be done and we will continue to support President Mbeki's mediation efforts.
We also face an important humanitarian challenge. Every day some 2 000 people return to South Sudan from the North and they need help to reintegrate into their local communities.
I remain deeply concerned about increased violence in Darfur, leading to the recent displacement of tens of thousands of people, and the severe impact this is having on humanitarian operations. Three European citizens are still being held hostage.
We also continue to have concerns about the detention of human rights defenders, journalists, opposition politicians and peaceful student protesters. One of the basic principles of the Comprehensive Peace Agreement was the establishment of democratic governance based on respect for diversity and freedoms, and we want to see respect for fundamental freedoms and genuinely inclusive democratic governance in both North and South.
Looking to the future, I assure you this will remain high on our agenda. We will continue to engage with both Khartoum and Juba. We are ready to step up our engagement with Khartoum and prepared to strengthen our dialogue. We remain committed to providing assistance to the people in the North, particularly in war-affected areas such as the east, the Transitional Area and Darfur. Southern Sudan will not be stable if Northern Sudan is not stable, and vice versa. EU Foreign Ministers have said they are ready to look closely at EU support for international debt relief for Sudan, consistent with political progress.
In Southern Sudan, the EU has a significant contribution to make to stabilisation, development and institutional capacity-building. We are already providing support for basic services and agricultural development - in addition to the significant bilateral programmes of Member States - and we are looking at our longer-term strategy for development cooperation with Southern Sudan.
But we also recognise that Darfur deserves the same high-level attention that has recently been focused on implementation of the Comprehensive Peace Agreement. So we appeal to all parties to cease hostilities, conclude a ceasefire agreement and move towards a comprehensive and just political settlement, and we will step up our efforts to encourage all parties to engage seriously in the Doha peace process.
Finally, a word on justice: lasting peace in Darfur cannot be achieved without justice and reconciliation. There has to be an end to impunity. The Council has repeatedly drawn attention to the obligation of the Government of Sudan to cooperate fully with the International Criminal Court.
I believe the EU has an important role to play in supporting a peaceful, stable and democratic future for the Sudanese people, whether in one country or two. We owe it to the Sudanese people in both North and South to stand by them and offer them support and encouragement at this critical time.
Madam President, Baroness Ashton, ladies and gentlemen, the Sudanese Government in Khartoum is giving out positive signals, which include the smooth running of the referendum and a willingness to accept the referendum results in Southern Sudan.
After decades of civil war, I do not think I am exaggerating when I say that this is a historic moment for Africa. But historic moments are transient - they do not last forever. If we are to turn the page and move to a new period in history, the actors of change cannot afford to rest on their laurels. They need to define clear, healthy and viable foundations that will ensure a better future.
Southern Sudan is in a transitional period, as a great deal could still happen between now and 9 July, the date on which it formally gains its independence. The two states have a lot of issues to resolve. The question that most urgently needs to be resolved is that of borders. The status of Abyei remains uncertain. A solution must be found in order to prevent conflicts emerging.
Then there is the question of the so-called returnees. What reception will be given to these people? Will this young state succeed in integrating so many people in such a short time? Stable institutions need to be created - justice, police, the army and a full-blown administrative system - in order to ensure that these individuals can enjoy citizenship, find work and have decent living conditions.
Yet the referendum also constitutes a real challenge for the North: the authorities will need to adjust to a new political reality. There have already been demonstrations this weekend. Will the government encourage political, ethnic, cultural and religious diversity? One thing is certain: we cannot afford a repeat of past mistakes.
For both countries, the key to success resides in guaranteeing a pluralistic political arena with ethnic and religious diversity under the overriding rule of law. Only then will these countries constitute true democracies.
I would like to add one last thing. Economic, social and political interdependence should encourage the authorities in both countries to engage in constant dialogue and cooperation. For its part, by offering genuine development projects, the European Union will be a key partner in the future of both countries.
on behalf of the S&D Group. - (FR) Madam President, following on from the discussions about Tunisia, Egypt and other countries that are currently calling for freedom, I would like to say that our observation mission to Southern Sudan for the referendum was a wonderful and exemplary experience. The referendum was exemplary because it was a success, notwithstanding all the doom-mongering. It was also a wonderful experience because it was apparent that the people of Southern Sudan were voting with tears in their eyes - after waiting for this moment for so long (more than 50 years in some cases), after having lived through civil war - and were embracing the peaceful transition with indescribable joy.
It is true that the coming months will be difficult, but we do need to celebrate this turning point. I have to say that in the light of the European Union's instruments and how much I have criticised other election observation missions that did not enjoy a successful outcome, the mission that I took part in was a real blessing.
Southern Sudan is set to become the fifty-fourth state in Africa on 9 July. It currently faces a number of challenges, as outlined by Baroness Ashton.
Firstly there is the oil in the Abyei region, located on the border between North and South, but for which no clear boundaries have been defined and which did not have its own referendum. A solution needs to be found for Abyei, but at the moment the question is still pending. Violence occurred in the area during the referendum, as was also the case in the Unity State and South Kordofan. This region has the potential to destabilise the whole country.
Then there is the issue flagged up by Mariya Nedelcheva - whom I would like to thank for her participation in the observation mission - and by Baroness Ashton: citizenship. The people of Southern Sudan who lived and worked in the North, sometimes even owning property, have fled to the South in tens, even hundreds, of thousands. They will probably now have to be reintegrated in the southern economy. They do not trust the North, they do not know whether they will be able to keep their jobs - almost certainly not if those posts are in the public sector - which is a serious problem.
Lastly, there is the problem of the International Criminal Court. Salva Kiir, the president of Southern Sudan, wants to seek cooperation with the North, provided that it recognises the result of the referendum. He has already succeeded in persuading President al-Bashir to visit the South, where he was formally received in Juba. This was astounding, representing reconciliation and a new era. Salva Kiir tells us that if he were to sign the Rome Statute today, he would be required to arrest President al-Bashir the next time he comes to visit. He questions how they could cooperate under those terms, how they could achieve the much-vaunted North-South reconciliation. ʻDo not ask us to do that,' he argues. Obviously, we are committed to the International Criminal Court, but at the same time we realise that North-South cooperation is the key to peace.
So I fear that there are lots of problems to be resolved. As I said, the mission was a wonderful experience, but Sudan remains one country until 9 July.
on behalf of the ALDE Group. - (FR) Mr President, for over twenty years we have known that the population of Southern Sudan does not want Sharia law imposed by Khartoum. Hence a civil war which has taken the lives of over two million people. The Comprehensive Peace Agreement signed in 2005 put an end to that war.
Last week, the will of the Southern Sudanese people was formally expressed: independence, secession from the North. But wanting is not enough: the country also has to be able to manage that independence on a day-to-day basis.
The new state does not yet have a formal border with the North. Nor do we know how the profits from oil extraction will be shared out. Thousands of people are still moving from the North to the South. As yet the potential for development remains fairly unclear, given the limited resources in Southern Sudan on the one hand and the incredibly low levels of education on the other. Essentially, this new state will have to be created from scratch.
Although the creation of a new state is primarily the concern of the people of Southern Sudan, independence will trigger some fundamental changes. Henceforth, any conflict between North and South will be an international issue, rather than an internal problem, as it has been in the past. So for the UN Security Council, the rules will change.
We urgently need a clear strategy identifying the main political and economic priorities that will bring the people of Southern Sudan out of extreme poverty. Whilst respecting the right of all nations to self-determination, as the established primary donor, the European Union has to be able to meet the expectations of people on the ground. The European Union should also take on the mantle of leader of all those who will be working in partnership with the new state in the Herculean task of reforming this part of Africa.
on behalf of the Verts/ALE Group. - (NL) Mr President, we are bearing witness to the birth of a new state. I am very pleased about that, but I have concerns, as well. After all, Southern Sudan is one of the poorest countries in Africa. It is also a country with a great deal of oil in its territory. Moreover, it is a country to which a lot of people are returning, refugees without anywhere to live, without food and without jobs. That is a recipe for disaster and even a recipe for armed conflict.
Unless those who control the oil resources in Southern Sudan and the ports in the northern part of the country through which that oil has to be shipped come to an agreement, then indeed, as my fellow member Mr Goerens has said, an international conflict will break out. So, what can we do?
Europe must establish a presence there and must stay there. Why not send a Eupol mission to Southern Sudan to help establish the rule of law and give this country a fresh, new opportunity of its own and, who knows, that country might well prove to be an example to the rest of Africa. I very much hope that that will be the case.
on behalf of the ECR Group. - Mr President, I have never doubted that Sudan's partition is the only way to guarantee peace, justice and development for Southern Sudan. I am therefore delighted that southerners voted with such overwhelming determination in favour of a sovereign, independent future.
The fact that more than 99% of voters favoured secession is a damning indictment on Khartoum and President Bashir's decades of efforts to conquer and subjugate the Christian and Animist South to hard-line Islamism and Sharia law.
Southern Sudan should now be the EU's number one humanitarian development priority. The referendum is not the end of the process but the start of it. Southern Sudan needs to be sure of the EU's total and unswerving commitment, and one of the things I call upon the High Representative to ensure is that all EDF money should now be transferred to the new state immediately, even before they ratify Cotonou.
I also call on all 27 EU Member States to immediately recognise this new African nation on 9 July as decreed in the CPA. Without it, all the progress that Southern Sudan has made in recent years will be in vain. Another war would have unimaginable consequences for Africa as a whole.
Finally, I hope that steps are being taken to ensure that the personnel and financial resources allocated to the EU delegation in Juba are adequate.
I also trust that the High Representative will be able to visit Southern Sudan shortly. I am also excited, particularly as a British citizen, that the new government in Juba is committed to recognising the independence of the Republic of Somaliland - the former British Protectorate of Somaliland - and I am convinced also that many other African and European states will shortly follow thereafter.
I would also like to recognise in the gallery Dr Francis G. Nazario, who is head of the Southern Sudanese Mission to the EU and shortly will become its ambassador. Perhaps you could stand up, Dr Nazario and the Southern Sudanese delegation, who are also sitting up there.
(Applause for Dr Nazario and the Southern Sudanese delegation)
on behalf of the GUE/NGL Group. - (DE) Mr President, will the situation now improve for the people in Southern Sudan or is the split more in the interests of the West so that we can get control of the oil reserves? In any case, the South has huge challenges ahead. Without a functional infrastructure and with the current disastrous economic situation, civilian assistance and humanitarian aid will be needed for a long time.
Unfortunately, the danger of violent conflicts has probably not been eliminated for certain. However, experts believe that this cannot be resolved by military means. On the contrary, a focus on military means prevents a real solution to the conflicts being found. The necessary civilian assistance can be provided much more efficiently without military involvement. The transfer of civilian tasks to the military hinders the sustainable development of civilian structures.
An example of this is Darfur. A massive military apparatus has now taken over the tasks of humanitarian and development organisations there, something that has been sharply criticised by these organisations. Our demands are that the focus be on purely civilian conflict management and assistance measures, in other words a reduction of the UN mission to the civilian components and no potential use of EU battle groups. In addition, in terms of a development perspective we call for Sudan's debt be written off.
on behalf of the EFD Group. - (NL) Mr President, every sign indicates that the result of the 9 January referendum in Southern Sudan will be virtually unanimous support for independence. That is perfectly understandable, or reasonable, and, indeed, should be welcomed.
After all, Southern Sudan has recently left behind it 23 years of civil warfare with the Arab north, in which 2.5 million people were killed and more than 4 million driven out. That is without even mentioning the slavery in the north, to which possibly hundreds of thousands of Southern Sudanese women and children fell victim. Against this historical background, it goes without saying that this youngest state in the making could do with any international assistance it can get in building up its institutions.
Now, that process certainly requires a reliable police force. Just last week, I received some worrying reports in connection with that, that is, reports of serious malpractice in the new police academy in Rajaf. I would therefore call for European attention and efforts to help address this, but also, equally, to assist with all the urgent state affairs which Southern Sudan will be facing.
(DE) Mr President, there are two things that I brought back from the trip to Sudan: firstly, a belief in the viability of Southern Sudan and, secondly, the fact that there is no alternative to this belief in the viability of Southern Sudan. However, as in the case of a small child, it is also necessary to support this young state until it is able to be independent. That is simply what the international community is called on to do.
I would like to address two points. Firstly, debt write-off. As an Austrian MEP this is of particular concern to me because, after all, Austria is the largest creditor in the Paris Club. I believe that we have to lead by example here and, even if it is a task for the Member States, it is nevertheless very important that, under the supervision of the European Union, there is excellent coordination of the Member States.
The second point that I would like to mention here is the situation of stalemate that we find ourselves in: on the one hand we have the arrest warrant from the International Criminal Tribunal and on the other there is also the will and the need to pay out money from the 10th European Development Fund. I think that we need a swift but very pragmatic solution here.
(PL) Mr President, we are very pleased that the referendum in Southern Sudan has passed off so peacefully. Our observers are united in their praise for what they saw during the observation mission. They have also given a positive assessment of the referendum itself from the viewpoint of the standards we promote. The referendum was credible and well-organised, and it gave voters the opportunity to make their views heard. The importance that Southern Sudanese citizens attached to this referendum was also plain to see, with a turn-out of 60% being achieved by the fourth day. This is clear testimony to how determined the people are to achieve self-determination.
President Bashir has often been criticised by this House, but this time we should give him credit for the statement he made on 24 January in Juba, to which Mrs Ashton referred. He announced that he would recognise any decision made on the basis of the referendum, even if that meant the secession of Southern Sudan, and everything points to the fact that those living in the region have made their wishes extremely clear. I would echo the wishes and hopes voiced by others that, if Sudan is in fact split into two countries, they will enjoy a peaceful co-existence.
It is now important for the peaceful atmosphere that reigned during the referendum to be followed by a peaceful period during which the results can be announced and the two states can undergo transformations. Many observers are afraid that the current wave of riots and democratic demands in several countries, including Sudan, could become an excuse to freeze the peace process and will make it impossible for ambitious plans to be put into effect. The outlook in some quarters is positive, on the other hand, for example in the African Union, which is known to be ready to recognise the independence of the new African state. We must also be aware that the referendum is not the end of the matter, and that ultimate success means realising the wishes of those living in Sudan. As we know, their wishes may be granted on 9 July 2011, when the independence of Sudan will be proclaimed, and only then will we be able to celebrate the end of this bloody and long-standing conflict.
(RO) Mr President, after four decades of civil war, with a toll of more than 2 million dead and 4 million refugees, Southern Sudan's secession is a response to ethnic and religious intolerance, in the wake of the 2005 report and the referendum which took place a month ago. The sides involved have agreed on this separation, and I firmly believe that this will speed up and facilitate Southern Sudan's acceptance into the international community. However, there is a risk of a domino effect on a continent traumatised by wars caused by artificial borders inherited from colonial times. This is why the six-month period of transition towards the clean break is crucial in terms of defining the new state's future path.
On the one hand, it is faced with military and strategic challenges, the resurgence of violence among former military leaders of the secessionist movement, interference from some militia, privatisation of internal security, border incidents with Muslim Sudan and the issue of dividing the oil revenues with the latter. On the other hand, there is a great humanitarian problem, and I think that the European Union must get involved in this on a major scale. Otherwise, we will be faced with a disaster which will fuel the instability in the region. In Sudan one in ten children die during the first year of life and one in seven die before they reach the age of five. There is limited access to drinking water and healthcare services, while four fifths of the population are illiterate. Half the population in the south is under 18 years of age and, if they escape the clutches of child mortality, they are at risk, due to poverty and the lack of prospects, of ending up as cannon fodder in the conflicts which may undermine the new state's independence.
I hope that the European Union will take into account how complex this issue is.
(FR) Mr President, I am delighted that the people of Southern Sudan have been given the freedom to choose their future. I am proud to be able to say that the final undisputed outcome has been obtained thanks to strong support from the international community and the European Union.
We are approaching an historic turning point: establishing lasting peace and a new state in a country which has lived through nearly 40 years of civil war in the 55 years since its independence. This marks a new era, the era of negotiations between North and South on the issues that need to be resolved in order to implement the 2005 Comprehensive Peace Agreement: citizenship, defining borders, deciding whether the Abyei region will be held by the North or South, sharing oil resources and debt matters.
The European Union will, of course, need to support both this political process and the new state's development. The international community and European Union must not forget about Northern Sudan, just as we must not forget Darfur, where the conflict is far from resolved and where violence has increased considerably over the past 12 months, with over 270 000 individuals forced to leave their homes and more than three million still living in camps.
(ES) Mr President, the European Union's fundamental principle is democracy and, given that the vast majority of Southern Sudan's inhabitants have democratically voted in favour of independence, the European Union must give its support to the immediate creation of the new state. We have to do so because, amongst other reasons, democracy is the foundation for stability, security and prosperity in Africa, as well as in the Mediterranean. In the same vein, I would also stress the international importance that the right to self-determination is taking on as a tool for international relations: we have seen it in Kosovo and we are now seeing it in Southern Sudan.
The International Criminal Court itself has concluded that democratic independence processes are perfectly legal under international law. The establishment of borders is returning to where it has to be: democracy. Therefore, in order to strengthen the Union itself, the EU must also be prepared to recognise the right to self-determination of any European countries - such as Catalonia, Scotland or Flanders - that democratically opt for independence.
(NL) Mr President, these are apocalyptic times. From Mauretania to Oman, people are in flux. All over the world, thousands are dying in natural disasters. In America and Europe, the dance around the golden calf of the euro and the dollar is getting wilder all the time. Christians are being persecuted in many countries.
Nobody knows when the end of the world will come, but the Bible commands us to be watchful and ready.
However, in the midst of this global tumult, we are witnessing a wonderful development: the birth of Southern Sudan. After many years of oppression and war, the people of Southern Sudan are being freed from slavery. The people of Southern Sudan are being liberated from the house of slavery which is headed by the internationally wanted criminal Omar Al Bashir. That is a cause for great thanksgiving and joy.
I warmly congratulate my Southern Sudanese friends present here today on this. I pray that this new country may have wisdom, so that law and justice can flourish there. May it be a country where mercy and faith meet together. May it be a nation where peace and justice are intertwined.
I would specifically ask the Commission, represented here by Mr Barnier, to recognise the new state of Southern Sudan immediately, that is, as soon as possible. Follow up on that recognition with action. Support Southern Sudan wherever possible. Make this country a priority of your foreign policy. I am looking forward to a specific response from you to my request.
Mr President, this is an opportunity for the Sudanese people, of both North and South, to concentrate on growing their economies and using the wealth that their oil resources can bring to feed and educate their people, but we must also help, and do so without delay.
Currently 80% of southerners have no access to toilet facilities. One in ten children die before their first birthday. In the poorest parts of the South, less than one percent of children finish primary school. Every year Sudan exports billions of dollars of oil. If North and South can arrive at a diplomatic and peaceful solution - and they can - then both parties can use their rich natural resources to haul themselves out of their dreadful poverty - the poverty that plagues their land - with some help from their friends.
Of course the future of both governments will depend on issues such as border demarcations, the sharing of oil revenues and the status of Abyei, the disputed oil-rich border region between North and South. I urge the High Representative and the Commission to encourage rapid diplomatic negotiations between North and South to resolve the remaining issues in as short a timeframe as possible and, most importantly, to keep this item high on the European Union's agenda.
I look forward to welcoming parliamentarians from both sides, representing their states in their own right, to a future meeting of the Joint Parliamentary Assembly of the ACP countries with this Parliament before too long. It will be an indication that they have arrived at statehood. I think it is something we should encourage sooner rather than later.
(IT) Mr President, ladies and gentlemen, I do not want to break up this joyful atmosphere.
It is true that we have come to the end of the phase begun in 2005, during which diplomacy helped to ensure that events unfolded in the best possible way. However, there are still many unresolved problems. This is a young country and will be a young country once secession has taken place. It is a country that still needs to establish its borders, address the issue we have heard mentioned several times of the conflicts in the Abyei region, the issue of the oil pipeline, which is the most important thing in that country, and also the international aid system.
I would therefore like to make a very simple point to the Commissioner. There are two or three things that we need to do. We need to establish a strategy for Southern Sudan, and recognise this new State on 7 February, without waiting until 9 July when the results of the election are made official. We also need to put our international service into action immediately, and establish a delegation in Southern Sudan.
This is the only way to support a process; this is the only way for smart, strategic diplomacy to support this country on the path to democracy. I would note that the first thing that the country needs to do is to draw up its constitution, and Europe can be of great help in this.
(IT) Mr President, Commissioner, ladies and gentlemen, I began working at the European Parliament as a political adviser in 1991 and at that time the conflict between northern and southern Sudan was already a recurring crisis. Finally, after 20 years, it seems we are seeing a bit of light at the end of a long, arduous tunnel.
As Mr Milana and others have pointed out, much still needs to be done, but many of us were preparing for the worst and expecting the civil war to start up again. I therefore congratulate the north and south of the country on this initial referendum result. Every day counts now until the declaration of independence. No-one can allow themselves to put a foot wrong, either in Khartoum, in Juba, in Brussels or at the African Union in Addis Ababa. For example, the idea of opening an EU delegation with special status until the declaration of independence is definitely to be welcomed. Sudan is about to teach us,the international community, a wonderful lesson about cynicism and about crises that, more out of a sense of resignation than anything else, we often consider to be unsolvable.
(FR) Mr President, I welcome the future independence of Southern Sudan and I congratulate the Southern Sudanese people on having achieved it.
As our fellow Member, Mr Goerens, who has been so kind as to approach me on this occasion, has just said, one can have the right not to live under Sharia law. It is a right that we must honour. However, I must also point out that there are some populations that are blessed with the opportunity of obtaining the right to such freedom. Nearby, the people of Somaliland do not have that opportunity.
I would like us also to revise our policy, which, up until now, has consisted in not recognising the efforts of the people of the Republic of Somaliland, who have built a free and democratic Muslim state in the region, but one which we treat as if it did not exist.
Mr President, as regards Southern Sudan, I would also like to say a word on the status of the country. Southern Sudan is still the poorest country in Africa despite the fact that, during the past five years, it has been able to access half of the oil resources of the whole of Sudan. I can see that there has been blatant underdevelopment, which, up until now, has largely been due to the neglect and oversight of Khartoum.
However, from now on, I would like the European Union to insist on the need for governance and development, and not to help finance the underdevelopment that is liable to be created in Southern Sudan in the future.
(PL) Mr President, we should resist the temptation to be over-optimistic during today's debate. Predictions of events in Sudan are nothing but crystal-ball gazing. In spite of all the hopes raised by the recent referendum, it should not be supposed that the matter is already settled. That is far from the case, and no one knows yet whether the country will be divided according to the wishes of those living in the South.
A further issue is the fact that the southern part of the country is currently united by its dislike of the Muslim North. When this emotion passes and the time comes for the building of state institutions, the balance between the three culturally and linguistically different tribes will rapidly become apparent. This issue will be of great significance, and we should turn our attention to it now.
The next question we must ask ourselves, and to which we must find an answer, is as follows: why are we now hopeful of a peaceful end to a conflict which has lasted half a century? The answer is clear: crude oil. Both foreign concerns, without which it would be impossible to extract oil in such a poor country, and the representatives of the two parts of the country have caught the scent of petrodollars.
Let us hope that greed does not blind us, and that our desire to help not only ensures that funding will be provided for state-building measures, but will also allow us to put in place programmes which will benefit society.
- (SK) Mr President, prior to the referendum we were very concerned about the accompanying unrest, and I am pleased that the referendum went off peacefully and that it was valid. However, it is necessary to ensure, as Baroness Ashton said, that there is a proper additional referendum in Abyei, as well as in the region where oil is located. The observer mission of the European Parliament will also be needed at this additional vote.
Even after the independence of Southern Sudan is declared, it will remain one of the poorest countries in the world. There are many Slovak NGOs working in the region, and it is important for them to have the right conditions for their work. I would also like to emphasise the role of the local church and church organisations, as they too deserve our support. They have set up and are running many schools and medical facilities, and they are highly respected in the region.
I would like to end by saying that, following the break-up of Sudan, we must not forget the minority of South Sudanese who fled to the North in the face of persecution, and have been living there for many years. If North Sudan fails to recognise dual nationality, as President al-Bashir has promised, Sharia law will apply, and they may become second class citizens.
(ES) Mr President, we are debating a success story: the fact that, following years of conflict, Sudan has peacefully and democratically made it through to a complex secession process, in accordance with the criteria laid down in international law: the right to self-determination of any population subjected to foreign, colonial or racist domination, and that of any population that agrees secession through a resolution of the United Nations Security Council or an agreement between the parties.
This has also been a success for the European Union, which has supported and monitored the electoral process, as it will be doing soon in Chad and Uganda. Let us hope that the European Union takes on a leading role within the international community in supporting whatever new state emerges from Southern Sudan's referendum, in order to solve all the outstanding problems mentioned here, from returnees to natural resources. Let us hope that the European Union gives its full support.
(ES) Mr President, I should like to pay tribute here to the end of Southern Sudan's referendum. Thanks to a democratic process, a complex society, with ethnic and religious differences, and with serious economic disputes, has brought an end to a conflict that cost two million lives. I should therefore like to congratulate the principle players in the process and give recognition to the role of the United Nations, which fulfilled its peacekeeping mission. Moreover, I should like other conflicts to follow this example and I hope that certain states here will lose their fear of principles like people's right to choice and the exercise of the right to self-determination.
Ambition, obstinacy, failure to recognise minorities and their rights, and failure to accept plurality are the cause of many tensions. Dialogue and politics serve to resolve these tensions. Timely recourse to dialogue and politics prevents conflicts, but by denying what is going on and attempting to overcome these conflicts without telling the truth we are on the surest path to ending up with regrets.
(EL) Mr President, unfortunately I do not share the huge optimism expressed by most speakers in the House. Firstly, because we must ask ourselves why Southern Sudan in particular acquired its independence 'so easily', at a time when the regime in the Western Sahara is as we know it and did not recognise its right to independence. For me and the Greek Communist Party, the answer is very simple. Southern Sudan had the good fortune to have oil.
We hope that its oil does not end up being a curse for the people of Southern Sudan, as it was for the people of Iraq and other nations. There are still serious, unresolved problems. We believe, unfortunately, that competition between the major powers for this area will increase and we call on the workers of Southern Sudan not to give in to the strategy of divide and rule and to join with the workers in Northern Sudan in creating different prospects for their country.
(DE) Mr President, in the most recent referendum in Southern Sudan, the people decided that the old, arbitrary colonial borders should fall. In July, the world's 193rd state was officially founded. There were 3.8 million people who voted in favour of an independent state and only 45 000 voted for things to remain as they were: this represents an overwhelming majority utilising the right to self-determination, and it is grounds for great joy.
However, the split alone will not create stability in the country. Sudan is still a trouble spot, and in the north there is the omnipresent radical Islamism. In addition to other measures, it is therefore important for administrative structures to be developed, because a new border needs to be managed and also monitored.
This requires an efficient security policy throughout the entire region - in Somalia, Sudan and Southern Sudan. The High Representative of the EU is called on, together with the international players, to promote security and stability in this region and, above all, to combat radical tendencies and to bravely support Southern Sudan.
Mr President, at last, amongst all the gloom and doom, we have a good news story. A good news story which I am very proud that the European Union played a very important part in - compliments to Baroness Ashton and her colleagues and also to the Members of Parliament who supervised the referendum.
Of course, the real work is now beginning in making the transition to freedom and nationhood for Southern Sudan. That is very difficult and the history of the world has shown it has often led to civil war.
However, the European Union can play a crucial role in ensuring that transition takes place, so that the people of Southern Sudan can have the basic human rights which Mr Mitchell referred to, such as education and even toilet facilities.
I think that, in particular, the border and the division of oil resources are going to be crucial issues. A famous Irish hero, Michael Collins, once said that border land is trouble and always will be.
The European Union, seen as being independent and objective, can play a crucial role in bringing about the transition which is so badly needed. Thank you very much. We wish the Sudanese people the very best of luck.
Mr President, Baroness Ashton asked me to listen to each of you, and I have listened attentively. I would like to thank you for your understanding, as Baroness Ashton had to leave the Chamber for urgent reasons after she had explained her position, as High Representative, on the extremely sensitive issue of Sudan.
In this huge region of Africa, it is clear to see, and, ladies and gentlemen, all your speeches have shown, that what happens in a country may affect all the other countries in terms of development, peace and stability. It must be remembered that there are nine countries bordering on Sudan. That is why what has happened with the referendum is so important.
Mrs De Keyser, whose role as Chief Election Observer I would like to acknowledge, recalled, as did Baroness Ashton, the success of this referendum - an exemplary process and a transition that has to be peaceful. Since she has done so herself, I, too, would like to thank the Members of the European Parliament and others for the good cooperation demonstrated by this process between the European institutions and, in particular, the European Parliament.
Ladies and gentlemen, several of you have spoken of Darfur. For my part, I have not forgotten the time when, in 2004, at the height of the crisis, I, as the then French Minister for Foreign Affairs, went to Al-Fashir in deepest Darfur, and what I heard and saw there.
That is why I am happy that I have been given this opportunity to comment on this situation on behalf of Baroness Ashton. We are paying a great deal of attention to it and we are, of course, following the developments with great concern for what is happening today, while naturally deploring the many violations of human rights and the kidnapping of United Nations personnel. That is why we expect all parties to embark on this peace process. Naturally, we must support this peace process. This is the objective of our political action, of everything that is being done to create stability and, even more specifically, of our humanitarian aid, of course.
Mr President, I wish to point out that, since 2003, the European Union has contributed EUR 776 million to humanitarian cooperation with Sudan, in particular to Darfur, which badly needs it, and to Southern Sudan. I would also like to point out or confirm that the Commission's Humanitarian Aid and Civil Protection department (ECHO) will remain proactive, and I wish to thank all the personnel who have worked alongside ECHO with regard to the reintegration of people returning to Southern Sudan from the North in cooperation with the United Nations.
As regards cooperation with Southern Sudan, the European Union will provide more assistance in this extremely specific area in order to promote a rural development and agricultural production capability, which these people so desperately need, so that they are not forever reliant on imports, which are becoming more expensive due to price volatility. Those who know me know my unwavering commitment to this, today as Commissioner and previously in other capacities. The Commission spoke about this issue at length in its communication this morning. Therefore, in the vital areas of rural development, agricultural development, basic services, education and health, the Commission will continue to increase its assistance. We are currently planning to create special funds of some EUR 150 million for the most vulnerable population groups in Sudan and, naturally, Southern Sudan.
That is what I wanted to say. Very briefly, I would just like to make three further comments. On the issue of citizenship, which has been raised by several Members of Parliament, I would like to say that we fully support the work carried out by the Panel led by President Mbeki, which is facilitating negotiations concerning future citizenship and other issues linked to this serious problem of citizenship.
Concerning the international tribunal, the European Union will continue to support the International Criminal Court without any reservations. Time and again, we have called on all the authorities, in particular those of Sudan, to cooperate fully with the International Criminal Court.
Mr President, I would like to say a final word on a subject that several of you have raised, that is to say, debt. I would remind you of the Council's latest conclusions, which were very clear: the European Union will support debt relief for this country by taking account, as other partners do, of the progress we are expecting, and which we want to accompany and encourage politically and economically in order to ensure the stability of the country.
These are the answers I wanted to give on behalf of Baroness Ashton.
The debate is closed.
in writing. - The situation in the whole of North Africa is indeed dangerous, yet at the same time hopeful. The regional characteristics will require a special focus on humanitarian and military capacity in order to provide security and stability. However, as we have seen that the EU is selling advanced military equipment such as Mistral warships to Russia, has anyone taken into consideration that Russia has yet to undergo such democratic revolutions?
in writing. - (DE) The fact that, in the referendum, Southern Sudan voted in favour of a split was to be expected. It was also to be expected that this would by no means put an end to the problems in the region. For one thing, the South is still unstable and it must first prove itself as an independent state. This may possibly happen before the projected date in July, because the loss of 25% of the land area and 20% of the population will not hit Northern Sudan nearly as hard as giving up a considerable proportion of the oil revenue. For that reason, the EU must help the new state to maintain its independence and to protect its sovereignty, because development aid for Southern Sudan may also play an important role with regard to Europe's oil supply in the future. The EU should therefore take a leaf out of China's book, particularly since Beijing is cleverly linking development aid to the supply of raw materials. Thus, both sides profit from the Chinese model. The problem of illegal migration to Europe must not be disregarded either. An agreement must therefore be concluded with the government of Southern Sudan regarding the readmission of its own nationals who have entered the European Union illegally. We will then have to watch closely to see whether Southern Sudan is actually prepared to fulfil this agreement.